EXHIBIT 10.4
 
VENTURE LOAN AND SECURITY AGREEMENT
   
Dated as of December 23, 2014
by and among
HORIZON TECHNOLOGY FINANCE CORPORATION,
a Delaware corporation
312 Farmington Avenue
Farmington, CT 06032
 
as a Lender and Collateral Agent
FORTRESS CREDIT CO LLC,
a Delaware limited liability company
1345 Avenue of Americas
New York, NY 10105
 
as a Lender
And
PALATIN TECHNOLOGIES, INC.,
a Delaware corporation
4B Cedar Brook Drive
Cranbury, NJ 08512
as Borrower
 
 
Loan A Commitment Amount: $5,000,000
Loan B Commitment Amount: $5,000,000
 

Loan A Commitment Termination
Date:                                                                December
30, 2014
 
Loan B Commitment Termination
Date:                                                                December
30, 2014
 


 
The Lenders, Collateral Agent and Borrower hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
1. Definitions and Construction.
 
1.1 Definitions
 
. As used in this Agreement, the following capitalized terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
 
“2012 Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of July 2, 2012, between the Company and the parties that are
signatories thereto.
 
“2012 Securities Purchase Agreement” means that certain Securities Purchase
Agreement dated as of July 2, 2012, between the Company and the named purchasers
that are parties thereto.
 
“2014 Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of the date of this Agreement between the Company and the
parties that are signatories thereto.
 
“2014 Securities Purchase Agreement” means that certain Securities Purchase
Agreement dated as of the date of this Agreement between the Company and the
named purchasers that are parties thereto.
 
“Account Control Agreement” means an agreement acceptable to Lenders which
perfects via control Lenders’ and Collateral Agent’s security interest in
Borrower’s deposit accounts and/or securities accounts.
 
“Affiliate” means, with respect to any Person, any other Person that owns or
controls directly or indirectly ten percent (10%) or more of the stock of such
Person, any other Person that controls or is controlled by or is under common
control with such Person and each of such Person’s officers, directors, and if
such person is a limited liability company, its managers, and if such Person is
a partnership, its partners.  For purposes of this definition, the term
“control” of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting Equity Securities, by contract or
otherwise and the terms “controlled by” and “under common control with” shall
have correlative meanings.
 
“Agreement” means this certain Venture Loan and Security Agreement by and among
Borrower, Collateral Agent and Lenders dated as of the date on the cover page
hereto (as it may from time to time be amended, modified or supplemented in a
writing signed by Borrower, Collateral Agent and Lenders).
 
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.
 
 
2

--------------------------------------------------------------------------------

 
 
 “Borrower” means Borrower as set forth on the cover page of this Agreement.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banking institutions are authorized or required to close in New York,
Connecticut or New Jersey.
 
“Claim” has the meaning given such term in Section 10.3 of this Agreement
 
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of New York, as amended from time to time; provided that if by reason of
mandatory provisions of law, the creation and/or perfection or the effect of
perfection or non-perfection of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Code” shall also mean the Uniform
Commercial Code as in effect from time to time in such jurisdiction for purposes
of the provisions hereof relating to such creation, perfection or effect of
perfection or non-perfection.
 
“Collateral” has the meaning given such term in Section 4.1 of this Agreement.
 
“Collateral Agent” means Horizon, or any successor collateral agent appointed by
Lenders.
 
“Commitment Amount” means the Loan A Commitment Amount or the Loan B Commitment
Amount, as applicable.
 
“Commitment Fee” has the meaning given such term in Section 2.6(c) of this
Agreement.
 
“Consolidated” means the consolidation of accounts in accordance with GAAP.
 
“Default” means any event which with the passing of time or the giving of notice
or both would become an Event of Default hereunder.
 
“Default Rate” means the per annum rate of interest equal to five percent (5%)
over the Loan Rate, but such rate shall in no event be more than the highest
rate permitted by applicable law to be charged on commercial loans in a default
situation.
 
“Disclosure Schedule” means Exhibit A attached hereto.
 
“Environmental Laws” means all foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid
Waste Disposal Act, the Federal Resource Conservation and Recovery Act, the
Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.
 
“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests or other
equity interests in and of such Person (regardless of how designated and whether
or not voting or non-voting) and (b) all warrants, options and other rights to
acquire any of the foregoing.
 
 
3

--------------------------------------------------------------------------------

 
 
“ERISA” has the meaning given to such term in Section 7.12 of this Agreement.
 
“Event of Default” has the meaning given to such term in Section 8 of this
Agreement.
 
“Fortress” means Fortress Credit Co LLC.
 
“Funding Certificate” means a certificate executed by a duly authorized
Responsible Officer of Borrower substantially in the form of Exhibit B or such
other form as Lenders may agree to accept.
 
“Funding Date” means any date on which a Loan is made to or on account of
Borrower under this Agreement.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.
 
“Gedeon Richter Agreement” means that certain License, Co-Development and
Commercialization Agreement, dated as of August 29, 2014, by and between the
Company and Chemical Works of Gedeon Richter Plc., a Hungarian company.
 
“Good Faith Deposit” has the meaning given such term in Section 2.6(a) of this
Agreement.
 
“Governmental Authority” means (a) any federal, state, county, municipal or
foreign government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal, or
(d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.
 
“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.
 
“Horizon” means Horizon Technology Finance Corporation.
 
“Indebtedness” means, with respect to any Person, the aggregate amount of,
without duplication, (a) all obligations of such Person for borrowed money, (b)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade payables aged less than
one hundred eighty (180) days), (d) all capital lease obligations of such
Person, (e) all obligations or liabilities of others secured by a Lien on any
asset of such Person, whether or not such obligation or liability is assumed,
(f) all obligations or liabilities of others guaranteed by such Person, and (g)
any other obligations or liabilities which are required by GAAP to be shown as
debt on the balance sheet of such Person.
 
 
4

--------------------------------------------------------------------------------

 
 
“Indemnified Person” has the meaning given such term in Section 10.3 of this
Agreement.
 
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title and interest in and to patents, patent rights (and applications and
registrations therefor and divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same), trademarks and service marks
(and applications and registrations therefor and the goodwill associated
therewith), whether registered or not, inventions, copyrights (including
applications and registrations therefor and like protections in each work or
authorship and derivative work thereof), whether published or unpublished, mask
works (and applications and registrations therefor), trade names, trade styles,
software and computer programs, source code, object code, trade secrets,
licenses, methods, processes, know how, drawings, specifications, descriptions,
and all memoranda, notes, and records with respect to any research and
development, all whether now owned or subsequently acquired or developed by such
Person and whether in tangible or intangible form or contained on magnetic media
readable by machine together with all such magnetic media (but not including
embedded computer programs and supporting information included within the
definition of “goods” under the Code).
 
“Internal Revenue Code” has the meaning given such term in Section 5.19 of this
Agreement.
 
“Investment” means the purchase or acquisition of any capital stock, equity
interest, or any obligations or other securities of, or any similar interest in,
any Person, or the extension of any advance, loan, extension of credit or
capital contribution to, or any other investment in, or deposit with, any
Person.
 
“Landlord Agreement” means an agreement substantially in the form provided by
Lenders to Borrower or such other form as Lenders may agree to accept.
 
“Lender” means each Lender as set forth on the cover page of this Agreement and
any Person who may become a Lender pursuant to Section 12.1 of this Agreement
and “Lenders” means all such Lenders.
 
“Lenders’ Expenses” means (a) all reasonable costs or expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, documentation, drafting, amendment, modification,
administration, perfection and funding of the Loan Documents; and (b) all of
each Lender’s reasonable attorneys’ fees, costs and expenses incurred in
enforcing or defending the Loan Documents (including fees and expenses of appeal
or review), including the exercise of any rights or remedies afforded hereunder
or under applicable law, whether or not suit is brought, whether before or after
bankruptcy or insolvency, including all fees and costs incurred by any Lender in
connection with such Lender’s enforcement of its rights in a bankruptcy or
insolvency proceeding filed by or against Borrower, any Subsidiary or their
respective Property.
 
 
5

--------------------------------------------------------------------------------

 
 
“Lien” means any voluntary or involuntary security interest, pledge, bailment,
lease, mortgage, hypothecation, conditional sales and title retention agreement,
encumbrance or other lien with respect to any Property in favor of any Person.
 
“Loan” means each advance of credit by a Lender to Borrower under this
Agreement.
 
“Loan A” means the advance of credit by Horizon to Borrower under this Agreement
in the Loan A Commitment Amount.
 
“Loan A Commitment Amount” has the meaning set forth on the cover page of this
Agreement.
 
“Loan A Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.
 
“Loan A Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.
 
“Loan Amortization Date” means the Payment Date on which Borrower is required,
pursuant to Section 2.2 (a) below, to commence making equal payments of
principal plus accrued interest on the outstanding principal amount of the
Loans.
 
“Loan B” means the advance of credit by Fortress to Borrower under this
Agreement in the Loan B Commitment Amount.
 
“Loan B Commitment Amount” has the meaning set forth on the cover page of this
Agreement.
 
“Loan B Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.
 
“Loan B Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Warrants,
any Landlord Agreement, any Account Control Agreement and all other documents,
instruments and agreements entered into in connection with this Agreement, as
each may be amended, restated or otherwise modified from time to time.
 
“Loan Rate” means, with respect to each Loan, the per annum rate of interest (as
calculated in accordance with Section 2.2(c)) equal to 9.00% plus the amount by
which the one month LIBOR Rate (rounded to the nearest one hundredth percent),
as reported in the Wall Street Journal exceeds 0.50%. Notwithstanding the
foregoing, in no event shall the Loan Rate be less than 9.00%.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, operations or Properties of Borrower, (b) the ability of
Borrower to perform its Obligations under the Loan Documents or (c) the
Collateral or Collateral Agent’s or any Lender’s security interest in the
Collateral.
 
 
6

--------------------------------------------------------------------------------

 
 
“Maturity Date” means, with respect to each Loan, forty-eight (48) months from
the first day of the month next following the month in which the Funding Date
for such Loan occurs, or if earlier, the date of acceleration of such Loan
following an Event of Default or the date of prepayment, whichever is
applicable.
 
“Note” means each promissory note executed in connection with a Loan in
substantially the form of Exhibit C attached hereto.
 
“Obligations” means all debt, principal, interest, fees, charges, expenses and
reasonable attorneys’ fees and costs and other amounts, obligations, covenants,
and duties owing by Borrower to Collateral Agent or any Lender of any kind and
description (whether pursuant to or evidenced by the Loan Documents (other than
the Warrants), or by any other agreement between Lenders and Borrower (other
than the Warrants) in connection therewith, and whether or not for the payment
of money), whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, including all Lenders’ Expenses.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Officer’s Certificate” means a certificate executed by a Responsible Officer
substantially in the form of Exhibit E or such other form as Lenders may agree
to accept.
 
“Payment Date” has the meaning given such term in Section 2.2(a) of this
Agreement.
 
“Permitted Indebtedness” means and includes:
 
(a) Indebtedness of Borrower to Lenders under the Loan Documents;
 
(b) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;
 
(c) Indebtedness of Borrower existing on the date hereof and set forth on the
Disclosure Schedule;
 
(d) to the extent constituting or that may constitute Indebtedness, Indebtedness
evidenced by or arising from the terms of any warrants issued pursuant to the
2012 Securities Purchase Agreement or the 2014 Securities Purchase Agreement;
 
(e) Indebtedness of Borrower, up to an aggregate amount of two million dollars
($2,000,000) in any fiscal year, incurred pursuant to agreements entered into by
Borrower in the ordinary course of the business, in respect of the amortized
cost of, or other deferred payments made by Borrower with respect to, the
specialized equipment used in manufacturing and assembling the device(s) used to
administer pharmaceutical products developed by Borrower;
 
 
7

--------------------------------------------------------------------------------

 
 
(f) intercompany Indebtedness owed by any Subsidiary to Borrower or any
wholly-owned Subsidiary, as applicable; provided that, if applicable, such
Indebtedness is also permitted as a Permitted Investment and, in the case of
such Indebtedness owed to Borrower, such Indebtedness shall be evidenced by one
or more promissory notes;
 
(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness under subsection (c), (d), (e), (f) and (g)
above; provided that the principal amount thereof is not increased or the terms
thereof are not modified to impose materially more burdensome terms upon
Borrower;
 
(h) to the extent constituting or that may constitute Indebtedness, any Equity
Securities of Borrower outstanding as of the date hereof, including any
preferred stock, warrants, options and other rights to acquire Borrower’s Equity
Securities and any payments that may arise thereunder;
 
(i) Subordinated Debt; and
 
(j) Indebtedness of Borrower incurred to finance any equipment or other personal
property acquired by Borrower after the date hereof, including (i) the purchase
price of such equipment or other personal property, or (ii) capital lease
obligations or Indebtedness incurred solely for the purpose of financing the
acquisition of such equipment or other personal property, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof;  provided that (A) such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition and (B) the
aggregate principal amount of Indebtedness permitted by this clause (h) shall
not exceed $1,000,000 at any time outstanding.
 
“Permitted Investments” means and includes any of the following Investments:
 
(a) Deposits and deposit accounts with commercial banks organized under the laws
of the United States or a state thereof to the extent: (i) the deposit accounts
of each such institution are insured by the Federal Deposit Insurance
Corporation up to the legal limit; and (ii) each such institution has an
aggregate capital and surplus of not less than One Hundred Million Dollars
($100,000,000);
 
(b) Investments in marketable obligations issued or fully guaranteed by the
United States, any state thereof or any agency thereof and maturing not more
than one (1) year from the date of issuance;
 
(c) Investments in open market commercial paper rated at least “A1” or “P1” or
higher by a national credit rating agency and maturing not more than one (1)
year from the creation thereof;
 
(d) Investments pursuant to or arising under currency agreements or interest
rate agreements entered into in the ordinary course of business;
 
 
8

--------------------------------------------------------------------------------

 
 
(e) Investments by Borrower and Subsidiaries in their Subsidiaries outstanding
on the date hereof;
 
(f) Investments in Subsidiaries permitted to be created under Section 7.8 of
this Agreement;
 
(g) Loans made to employees for travel, relocation or other expenses in the
ordinary course of business;
 
(h) Investments in money market funds; and
 
(i) other Investments aggregating not in excess of One Hundred Thousand Dollars
($100,000) at any time.
 
“Permitted Licenses” means and includes (i) non-exclusive licenses of
Intellectual Property entered into in the ordinary course of business, (ii)
exclusive licenses of Intellectual Property entered into in the ordinary course
of business and applicable solely outside the United States, provided that such
exclusive licenses could not result in a legal transfer of title of the licensed
Intellectual Property and (iii) exclusive licenses of Intellectual Property
entered into in the ordinary course of business that are exclusive as to the
United States, to the extent consented to by Lenders, which consents shall not
be unreasonably withheld, conditioned or delayed.  As used herein, the term “in
the ordinary course of business” shall include, without limitation, transactions
such as, or comparable in scope with, the Gedeon Richter Agreement.
 
“Permitted Liens” means and includes:
 
(a) the Liens in favor of the Collateral Agent and/or the Lenders;
 
(b) Liens for fees, taxes, levies, imposts, duties or other governmental charges
of any kind which are not yet delinquent or which are being contested in good
faith by appropriate proceedings (provided that such appropriate proceedings do
not involve any substantial danger of the sale, forfeiture or loss of any
material item of Collateral which in the aggregate is material to Borrower and
that Borrower has adequately bonded such Lien or reserves sufficient to
discharge such Lien have been provided on the books of Borrower);
 
(c) Liens identified on the Disclosure Schedule;
 
(d) Liens upon any equipment or other personal property acquired by Borrower
after the date hereof to secure (i) the purchase price of such equipment or
other personal property, or (ii) capital lease obligations or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment
or other personal property; provided that (A) such Liens are confined solely to
the equipment or other personal property so acquired and the proceeds thereof
and the amount secured does not exceed the acquisition price thereof (plus soft
costs), (B) no such Lien shall be created, incurred, assumed or suffered to
exist in favor of Borrower’s officers, directors or Affiliates and (C) the
aggregate Indebtedness secured by such Liens does not exceed $1,000,000 in the
aggregate at any time;
 
 
9

--------------------------------------------------------------------------------

 
 
(e) any liens securing Subordinated Debt;
 
(f) bankers’ liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business as long as an Account Control Agreement  (or
equivalent in a form acceptable to Lender) for each account in which such
deposits are held has been executed and delivered to Lender;
 
(g) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings (provided that such appropriate
proceedings do not involve any substantial danger of the sale, forfeiture or
loss of any material item of Collateral or Collateral which in the aggregate is
material to Borrower and that Borrower has adequately bonded such Lien or
reserves sufficient to discharge such Lien have been provided on the books of
Borrower);
 
(h) any judgment, attachment or similar Lien, unless the judgment it secures has
not been discharged or execution thereof effectively stayed and bonded against
pending appeal within thirty (30) days of the entry thereof;
 
(i) Permitted Licenses;
 
(j) Liens with respect to real estate deposits and real estate leases; and
 
(k) Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business.
 
“Person” means and includes any individual, any partnership, any corporation,
any business trust, any joint stock company, any limited liability company, any
unincorporated association or any other entity and any domestic or foreign
national, state or local government, any political subdivision thereof, and any
department, agency, authority or bureau of any of the foregoing.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, whether tangible or intangible.
 
 “Responsible Officer” means the Chief Executive Officer or the Chief Financial
Officer of Borrower.
 
“Restricted License” means any license or other agreement with respect to which
Borrower is the licensee of Intellectual Property and such license or agreement
is material to Borrower’s business and (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property or (b) for which a default under or
termination of would reasonably be expected to interfere with Collateral Agent’s
or Lenders’ right to sell any Collateral.
 
“Rights to Payment” has the meaning given such term in Section 4.1 of this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
“Sanctions” means any economic or financial sanction administered or enforced by
the United States Government (including, without limitation, OFAC and the U.S
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
 
“Scheduled Payments” has the meaning given such term in Section 2.2(a) of this
Agreement.
 
“Solvent” has the meaning given such term in Section 5.12 of this Agreement.
 
“Subordinated Debt” means Indebtedness (i) approved by Lenders, and (ii) where
the holder’s right to payment of such Indebtedness, the priority of any Lien
securing the same, and the rights of the holder thereof to enforce remedies
against Borrower following default have been made subordinate to the Liens of
Collateral Agent and Lenders and to the prior payment to Lenders of the
Obligations, either (A) pursuant to a written subordination agreement approved
by Lenders in their sole but reasonable discretion or (B) on terms otherwise
approved by Lenders in their sole but reasonable discretion.
 
“Subsidiary” means any corporation or other entity of which a majority of the
outstanding Equity Securities entitled to vote for the election of directors or
other governing body (otherwise than as the result of a default) is owned by
Borrower directly or indirectly through Subsidiaries.
 
“Transfer” has the meaning given such term in Section 7.4 of this Agreement.
 
“Warrant” means the separate warrant or warrants dated on or about the date
hereof in favor of each Lender or its designees to purchase securities of
Borrower.
 
1.2 Construction.  References in this Agreement to “Articles,” “Sections,”
“Exhibits,” “Schedules” and “Annexes” are to recitals, articles, sections,
exhibits, schedules and annexes herein and hereto unless otherwise
indicated.  References in this Agreement and each of the other Loan Documents to
any document, instrument or agreement shall include (a) all exhibits, schedules,
annexes and other attachments thereto, (b) all documents, instruments or
agreements issued or executed in replacement thereof, and (c) such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time
(subject, in the case of clauses (b) and (c), to any restrictions on such
replacement, amendment, modification or supplement set forth in the Loan
Documents).  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement or any other Loan Document shall refer to
this Agreement or such other Loan Document, as the case may be, as a whole and
not to any particular provision of this Agreement or such other Loan Document,
as the case may be.  The words “include” and “including” and words of similar
import when used in this Agreement or any other Loan Document shall not be
construed to be limiting or exclusive.  Unless the context requires otherwise,
any reference in this Agreement or any other Loan Document to any Person shall
be construed to include such Person’s successors and assigns.  Unless otherwise
indicated in this Agreement or any other Loan Document, all accounting terms
used in this Agreement or any other Loan Document shall be construed, and all
accounting and financial computations hereunder or thereunder shall be computed,
in accordance with GAAP, and all terms describing Collateral shall be construed
in accordance with the Code. The terms and information set forth on the cover
page of this Agreement are incorporated into this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
2. Loans; Repayment.
 
2.1 Commitments.
 
(a) The Commitment Amounts.  Subject to the terms and conditions of this
Agreement and relying upon the representations and warranties herein set forth
as and when made or deemed to be made, Horizon agrees to lend to Borrower prior
to the Loan A Commitment Termination Date, Loan A and Fortress agrees to lend to
Borrower prior to the Loan B Commitment Termination Date, Loan B.
 
(b) The Loans and the Notes. The obligation of Borrower to repay the unpaid
principal amount of and interest on each Loan shall be evidenced by a Note
issued to the relevant Lender.
 
(c) Use of Proceeds.  The proceeds of each Loan shall be used solely for working
capital or general corporate purposes of Borrower.
 
(d) Termination of Commitment to Lend.  Notwithstanding anything in the Loan
Documents to the contrary, each respective Lender’s obligation to lend the
undisbursed portion of its Commitment Amount to Borrower hereunder shall
terminate on the earlier of (i) at such Lender’s sole election, the occurrence
of any Event of Default hereunder, and (ii) with respect to Loan A, the Loan A
Commitment Termination Date and with respect to Loan B, the Loan B Commitment
Termination Date.  Notwithstanding the foregoing, each Lender’s obligation to
lend the undisbursed portion of its Commitment Amount to Borrower shall
terminate if, in such Lender’s sole discretion, there has been a material
adverse change in the general affairs, management, results of operations,
condition (financial or otherwise) or prospects of Borrower, whether or not
arising from transactions in the ordinary course of business, or there has been
any material adverse deviation by Borrower from the business plan of Borrower
presented to Lenders on or before the date of this Agreement.
 
2.2 Payments.
 
(a) Scheduled Payments.  Borrower shall make (i) a payment of accrued interest
only to each applicable Lender on the outstanding principal amount of such
Lender’s Loan on the first eighteen (18) Payment Dates specified in the Note
applicable to such Loan and (ii) an equal payment of principal plus accrued
interest to each applicable Lender on the outstanding principal amount of such
Lender’s Loan on the next thirty (30) Payment Dates as set forth in the Note
applicable to such Loan (collectively, the “Scheduled Payments”).  Borrower
shall make such Scheduled Payments commencing on the date set forth in the Note
applicable to such Loan and continuing thereafter on the first Business Day of
each calendar month (each a “Payment Date”) through the Maturity Date applicable
to such Loan.  In any event, all unpaid principal and accrued interest shall be
due and payable in full on the Maturity Date applicable to such Loan.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) Interim Payment.  Unless the Funding Date for a Loan is the first day of a
calendar month, Borrower shall pay the per diem interest (accruing at the Loan
Rate from the Funding Date through the last day of that month) payable with
respect to such Loan on the first Business Day of the next calendar month.
 
(c) Payment of Interest.  Borrower shall pay interest on each Loan at a per
annum rate of interest equal to the Loan Rate.  The Loan Rate shall initially be
calculated using the LIBOR Rate reported in the Wall Street Journal on the date
which is five (5) Business Days prior to the proposed date of disbursement of
the applicable Loan, but shall thereafter be calculated for each calendar month
using the LIBOR Rate reported in the Wall Street Journal on the first calendar
day of such month, provided, however, that if the first calendar day of any
month is not a Business Day, the Loan Rate shall be calculated using the LIBOR
Rate reported in the Wall Street Journal on the Business Day immediately
preceding the first calendar day of such month. Interest (including interest at
the Default Rate, if applicable) shall be computed on the basis of a 360-day
year for the actual number of days elapsed. Notwithstanding any other provision
hereof, the amount of interest payable hereunder shall not in any event exceed
the maximum amount permitted by the law applicable to interest charged on
commercial loans.
 
(d) Application of Payments.  All payments received by Lenders prior to an Event
of Default shall be applied as follows:  (i) first, to each Lender’s pro rata
portion of the Lenders’ Expenses then due and owing; and (ii) second, ratably,
to all Scheduled Payments then due and owing (provided, however, if such
payments are not sufficient to pay the whole amount then due, such payments
shall be applied first to unpaid interest at the Loan Rate, then to the
remaining amounts then due).  After an Event of Default, all payments and
application of proceeds shall be made as set forth in Section 9.7.
 
(e) Late Payment Fee.  Borrower shall pay to each Lender a late payment fee
equal to six percent (6%) of any Scheduled Payment not paid when due to such
Lender.
 
(f)  Default Rate.  Borrower shall pay interest at a per annum rate equal to the
Default Rate on any amounts required to be paid by Borrower to Collateral Agent
or any Lender under this Agreement or the other Loan Documents (including
Scheduled Payments), payable with respect to any Loan, accrued and unpaid
interest, and any fees or other amounts which remain unpaid after such amounts
are due.  If an Event of Default has occurred and the Obligations have been
accelerated (whether automatically or by any Lender’s election), Borrower shall
pay interest on the aggregate, outstanding accelerated balance hereunder from
the date of the Event of Default until all Events of Default are cured, at a per
annum rate equal to the Default Rate.
 
(g) Final Payment.
 
(i) Loan A Final Payment. Borrower shall pay to Horizon a payment in the amount
of Two Hundred Fifty Thousand Dollars ($250,000) (the “Loan A Final Payment”)
upon the earliest of (A) payment in full of the principal balance of Loan A, (B)
an Event of Default and demand by the applicable Lender of payment in full of
Loan A or (C) the Maturity Date applicable to Loan A, as applicable.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)  Loan B Final Payment. Borrower shall pay to Fortress a payment in the
amount of Two Hundred Fifty Thousand Dollars ($250,000) (the “Loan B Final
Payment”) upon the earlier of (A) payment in full of the principal balance of
Loan B, (B) an Event of Default and demand by the applicable Lender of payment
in full of Loan B or (C) the Maturity Date applicable to Loan B, as applicable.
 
2.3 Prepayments.
 
(a) Mandatory Prepayment Upon an Acceleration.  If the Loans are accelerated
following the occurrence of an Event of Default pursuant to Section 9.1(a)
hereof, then Borrower, in addition to any other amounts which may be due and
owing hereunder, shall immediately pay to Lenders the amount set forth in
Section 2.3(b) below, as if Borrower had opted to prepay on the date of such
acceleration.
 
(b) Optional Prepayment.  Upon ten (10) Business Days’ prior written notice to
Lenders, Borrower may, at its option, at any time, prepay all (and not less than
all) of the outstanding Loans by simultaneously paying to each Lender an amount
equal to (i) any accrued and unpaid interest on the outstanding principal
balance of its Loan being prepaid; plus (ii) an amount equal to (A) if such Loan
is prepaid on or before the date that is eighteen (18) months from the Funding
Date thereof, three percent (3%) of the then outstanding principal balance of
such Loan, or (B) if such Loan is prepaid more than eighteen (18) months from
the Funding Date but on or before the date that is thirty (30) months from such
Funding Date, one percent (1%) of the then outstanding principal balance of such
Loan; plus (iii) the outstanding principal balance of such Loan; plus (iv) all
other sums, if any, that shall have become due and payable hereunder.
 
2.4 Other Payment Terms.
 
(a) Place and Manner.  Borrower shall make all payments due to Lenders in lawful
money of the United States.  All payments of principal, interest, fees and other
amounts payable by Borrower hereunder shall be made, in immediately available
funds, not later than 10:00 a.m. New York time, on the date on which such
payment is due.  Borrower shall make such payments to each Lender via wire
transfer or ACH as instructed by such Lender from time to time.
 
(b) Date.  Whenever any payment is due hereunder on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or fees, as
the case may be.
 
(c) Taxes.
 
(i) Unless otherwise required under applicable law, any and all payments made
hereunder or under the Notes shall be made free and clear of and without
deduction for any taxes; provided that if Borrower shall be required to deduct
any taxes from such payments, then (A) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.4(c)) the relevant
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (B) Borrower shall make such deductions and (C) Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
 
14

--------------------------------------------------------------------------------

 
 
(ii) Borrower shall indemnify each Lender, within 10 days after written demand
therefor, for the full amount of any taxes imposed or asserted directly on such
Lender by any Governmental Authority on or attributable to amounts payable under
this Agreement solely as a result of such Lender entering into this Agreement to
the extent such taxes are paid by such Lender, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that such indemnified taxes shall not
include income or franchise taxes imposed on (or measured by) such Lender’s net
income by the jurisdiction, or any political subdivision thereof or taxing
authority therein, under the laws of which such recipient is organized or in
which its principal office is located or in which its applicable lending office
is located.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender shall be conclusive absent manifest error.
 
(iii) As soon as practicable after any payment of taxes by Borrower hereunder to
a Governmental Authority, Borrower shall deliver to Lenders the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Lenders.
 
(iv) If any Lender is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement, such Lender shall deliver to Borrower, as reasonably requested
by Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
 
(v) If a Lender receives a refund in respect of taxes paid by Borrower pursuant
to this Section 2.4(c), which in the sole discretion of such Lender exercised in
good faith is allocable to such payment, it shall promptly pay such refund,
together with any other amounts paid by Borrower in connection with such
refunded taxes, to Borrower, net of all reasonable out-of-pocket expenses
(including any taxes to which such Lender has become subject as a result of its
receipt of such refund) of such Lender incurred in obtaining such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrower, upon the request
of the applicable Lender, shall repay to such Lender amounts paid over pursuant
to the preceding clause (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (v), in no event will any Lender be
required to pay any amount to Borrower pursuant to this paragraph (v) the
payment of which would place such Lender in a less favorable net after-tax
position than such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.
 
 
15

--------------------------------------------------------------------------------

 
 
2.5 Procedure for Making the Loans.
 
(a) Notice.  Borrower shall notify each Lender of the date on which Borrower
desires a Lender to make any Loan at least five (5) Business Days in advance of
the desired Funding Date, unless the relevant Lender elects at its sole
discretion to allow the Funding Date for a Loan to be made by such Lender to be
within five (5) Business Days of Borrower’s notice.  Borrower’s execution and
delivery to Lenders of one or more Notes in respect of a Loan shall be
Borrower’s agreement to the terms and calculations thereunder with respect to
such Loan.  Each Lender’s obligation to make any Loan shall be expressly subject
to the satisfaction of the conditions set forth in Section 3.
 
(b) Loan Rate Calculation.  Prior to each Funding Date for any Loan, Lenders
shall establish the Loan Rate with respect to such Loan, which shall be set
forth in the Note to be executed by Borrower with respect to such Loan and shall
be conclusive in the absence of a manifest error.
 
(c) Disbursement. Lenders shall disburse the proceeds of each Loan by wire
transfer to Borrower at the account specified in the Funding Certificate for
such Loan.
 
2.6 Good Faith Deposit; Legal and Closing Expenses; and Commitment Fee.
 
(a) Good Faith Deposit.  Borrower has delivered to Horizon a good faith deposit
in the amount of Thirty Thousand Dollars ($30,000) (the “Good Faith
Deposit”).  The Good Faith Deposit paid to Horizon will be credited to the
Commitment Fee payable to Lenders. If the Funding Date does not occur, Lenders
shall retain the Good Faith Deposit as compensation for their time, expenses and
opportunity cost.
 
(b) Legal, Due Diligence and Documentation Expenses. Concurrently with its
execution and delivery of this Agreement, Borrower shall reimburse Lenders for
the reasonable legal, due diligence and documentation expenses incurred by
Lenders in connection with the negotiation and documentation of this Agreement
and the Loan Documents; provided that such reimbursement obligation shall not
exceed Thirty Thousand Dollars ($30,000) without Borrower’s written consent.
 
(c) Commitment Fee. Borrower shall, concurrently with its execution and delivery
of this Agreement, pay a commitment fee to Horizon in the amount of Fifty
Thousand Dollars ($50,000) and a commitment fee to Fortress in the amount of
Fifty Thousand Dollars ($50,000) (collectively, the “Commitment Fee”).  The
Commitment Fee shall be retained by the applicable Lender and be deemed fully
earned upon receipt.
 
3. Conditions of Loan.
 
3.1 Conditions Precedent to Closing.  At the time of the execution and delivery
of this Agreement, each Lender shall have received, in form and substance
reasonably satisfactory to such Lender, all of the following (unless all Lenders
have agreed to waive such condition or document, in which case such condition or
document shall be a condition precedent to the making of any Loan and shall be
deemed added to Section 3.2):
 
 
16

--------------------------------------------------------------------------------

 
 
(a) Loan Agreement. This Agreement duly executed by Borrower, Collateral Agent
and Lenders.
 
(b) Warrants. The Warrants duly executed by Borrower.
 
(c) Secretary’s Certificate. A certificate of the secretary or assistant
secretary of Borrower, dated as of the date hereof, with copies of the following
documents attached:  (i) the certificate of incorporation and bylaws (or
equivalent documents) of Borrower certified by Borrower as being complete and in
full force and effect on the date thereof, (ii) incumbency and representative
signatures, and (iii) resolutions authorizing the execution and delivery of this
Agreement and each of the other Loan Documents.
 
(d) Good Standing Certificates.  A good standing certificate from Borrower’s
state of organization and the state in which Borrower’s principal place of
business is located, each dated as of a date no earlier than thirty (30) days
prior to the date hereof.
 
(e) Certificate of Insurance.  Evidence of the insurance coverage required by
Section 6.8 of this Agreement.
 
(f) Consents.  All necessary consents of shareholders and other third parties
with respect to the execution, delivery and performance of this Agreement, the
Warrants and the other Loan Documents.
 
(g) Legal Opinion.  A legal opinion of Borrower’s counsel, dated as of the date
hereof, covering the matters set forth in Exhibit D hereto.
 
(h) Account Control Agreements.  Account Control Agreements for all of
Borrower’s deposit accounts and securities accounts (except as permitted under
Section 7.13 of this Agreement) duly executed by all of the parties thereto.
 
(i) Fees and Expenses.  Payment of all fees and expenses then due hereunder or
under any other Loan Document.
 
(j) Other Documents. Such other documents and completion of such other matters,
as any Lender may reasonably deem necessary or appropriate.
 
3.2 Conditions Precedent to Making Loan A and Loan B. The obligation of the
applicable Lender to make Loan A or Loan B is further subject to satisfaction of
the following conditions as of the applicable Funding Date:
 
(a) No Default. No Default or Event of Default shall have occurred and be
continuing.
 
 
17

--------------------------------------------------------------------------------

 
 
(b) Landlord Agreements. Borrower shall have provided Lenders with a Landlord
Agreement for each location where Borrower’s books and records and the
Collateral (other than (i) clinical trial materials, (ii) laptops and similar
equipment maintained by Borrower’s employees, (iii) research materials
maintained at contract research and storage facilities, and (iv) other
Collateral with an aggregate value of not more than $100,000) is located (unless
Borrower is the fee owner thereof).
 
(c) Note. Borrower shall have duly executed and delivered a Note in the amount
of Loan A to Horizon, and a Note in the amount of Loan B to Fortress.
 
(d) UCC Financing Statements.  Lenders shall have received such documents,
instruments and agreements, including UCC financing statements or amendments to
UCC financing statements and UCC financing statement searches, as any Lender
shall reasonably request to evidence the perfection and priority of the security
interests granted to Collateral Agent and each Lender pursuant to Section 4.
Borrower authorizes Collateral Agent and each Lender to file any UCC financing
statements, continuations of or amendments to UCC financing statements they deem
necessary to perfect its security interest in the Collateral.
 
(e) Funding Certificate.  Borrower shall have duly executed and delivered to
Lenders a Funding Certificate for such Loans.
 
(f) Sale of Equity Securities. Borrower shall have provided Lenders with
evidence reasonably satisfactory to Lenders that, on or after November 15, 2014,
Borrower has received net cash proceeds of not less than Seventeen Million Five
Hundred Thousand Dollars ($17,500,000) as a result of Borrower’s sale of Equity
Securities.
 
(g) Representations and Warranties.  The representations and warranties made by
Borrower in Section 5 and in the other Loan Documents shall be true and correct
in all material respects (except for any representation and warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) as of such Funding Date (except for any representations
and warranties that specifically relate to a prior date, which shall be true and
correct in all material respects as of such earlier date).
 
(h) Other Documents.  Borrower shall have provided Lenders with such other
documents and completion of such other matters, as any Lender may reasonably
deem necessary or appropriate.
 
3.3 Covenant to Deliver.  Borrower agrees (not as a condition but as a covenant)
to deliver to Lenders each item required to be delivered to Lenders as a
condition to each Loan, if such Loan is advanced.  Borrower expressly agrees
that the extension of any Loan prior to the receipt by a Lender of any such item
shall not constitute a waiver by such Lender of Borrower’s obligation to deliver
such item, and any such extension in the absence of a required item shall be in
each Lender’s sole discretion.
 
 
18

--------------------------------------------------------------------------------

 
 
4. Creation of Security Interest.
 
4.1 Grant of Security Interests.  Borrower grants to Collateral Agent and each
Lender a valid, continuing security interest in all presently existing and
hereafter acquired or arising Collateral in order to secure prompt, full and
complete payment of any and all Obligations and in order to secure prompt, full
and complete performance by Borrower of each of its covenants and duties under
each of the Loan Documents (other than the Warrants). The “Collateral” shall
mean and include all right, title, interest, claims and demands of Borrower in
the following:
 
(a) All goods (and embedded computer programs and supporting information
included within the definition of “goods” under the Code) and equipment now
owned or hereafter acquired, including all laboratory equipment, computer
equipment, office equipment, machinery, fixtures, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;
 
(b) All inventory now owned or hereafter acquired, including all merchandise,
raw materials, parts, supplies, packing and shipping materials, work in process
and finished products including such inventory as is temporarily out of
Borrower’s custody or possession or in transit and including any returns upon
any accounts or other proceeds, including insurance proceeds, resulting from the
sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Borrower’s books relating to any of the
foregoing;
 
(c) All contract rights and general intangibles (in each case, except to the
extent included within the definition of Intellectual Property), now owned or
hereafter acquired, including goodwill, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, software, computer programs, computer disks, computer
tapes, literature, reports, catalogs, design rights, income tax refunds, payment
intangibles, commercial tort claims, payments of insurance and rights to payment
of any kind;
 
(d) All now existing and hereafter arising accounts, contract rights, royalties,
license rights, license fees and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods, the licensing of technology
or the rendering of services by Borrower (subject, in each case, to the
contractual rights of third parties to require funds received by Borrower to be
expended in a particular manner), whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Borrower and Borrower’s books
relating to any of the foregoing;
 
(e) All documents, cash, deposit accounts, letters of credit and letters of
credit rights (whether or not the letter of credit is evidenced by a writing)
and other supporting obligations, certificates of deposit, instruments,
promissory notes, chattel paper (whether tangible or electronic) and investment
property, including all securities, whether certificated or uncertificated,
security entitlements, securities accounts, commodity contracts and commodity
accounts, and all financial assets held in any securities account or otherwise,
wherever located, now owned or hereafter acquired and Borrower’s books relating
to the foregoing; and
 
 
19

--------------------------------------------------------------------------------

 
 
(f) To the extent not covered by clauses (a) through (e), all other personal
property of the Borrower, whether tangible or intangible, and any and all rights
and interests in any of the above and the foregoing and, any and all claims,
rights and interests in any of the above and all substitutions for, additions
and accessions to and proceeds thereof, including insurance, condemnation,
requisition or similar payments and proceeds of the sale or licensing of
Intellectual Property to the extent such proceeds no longer constitute
Intellectual Property.
 
Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property; provided, however, that the Collateral shall include all accounts
receivables, accounts, and general intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the foregoing (the “Rights to Payment”).  Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date hereof, include the Intellectual
Property to the extent necessary to permit perfection of Lender’s security
interest in the Rights to Payment.
 
4.2 After-Acquired Property.  If Borrower shall at any time acquire a commercial
tort claim, as defined in the Code, with a value in excess of Fifty Thousand
Dollars ($50,000), Borrower shall immediately notify Collateral Agent and
Lenders in writing signed by Borrower of the brief details thereof and, upon
request of Collateral Agent, grant to Collateral Agent and each Lender in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to Collateral Agent.
 
4.3 Duration of Security Interest.  Collateral Agent’s and each Lender’s
security interest in the Collateral shall continue until the indefeasible
payment in full and the satisfaction of all Obligations, and termination of each
Lender’s commitment to fund the Loans, whereupon such security interest shall
terminate.  Collateral Agent and each Lender shall, at Borrower’s sole cost and
expense, execute such further documents and take such further actions as may be
reasonably necessary to make effective the release contemplated by this
Section 4.3, including duly authorizing and delivering termination statements
for filing in all relevant jurisdictions under the Code.
 
4.4 Location and Possession of Collateral.  The Collateral (other than (i)
clinical trial materials, (ii) laptops and similar equipment maintained by
Borrower’s employees, (iii) research materials maintained at contract research
and storage facilities, and (iv) other Collateral with an aggregate value of not
more than $100,000) is and shall remain in the possession of Borrower at its
location listed on the cover page hereof or as set forth in the Disclosure
Schedule or at such other location(s) as to which Borrower has provided written
notice to Collateral Agent.  Borrower shall remain in full possession, enjoyment
and control of the Collateral (other than (i) clinical trial materials, (ii)
laptops and similar equipment maintained by Borrower’s employees, (iii) research
materials maintained at contract research and storage facilities, and (iv) other
Collateral with an aggregate value of not more than $100,000, and otherwise,
except only as may be required by Collateral Agent for perfection of the
security interests therein created hereunder and as otherwise permitted under
this Agreement) and so long as no Event of Default has occurred, shall be
entitled to manage, operate, dispose of and use the same and each part thereof
with the rights and franchises appertaining thereto; provided that the
possession, enjoyment, control and use of the Collateral shall at all times be
subject to the observance and performance of the terms of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
4.5 Delivery of Additional Documentation Required.  Borrower shall from time to
time execute and deliver to Collateral Agent and Lenders, at the request of
Collateral Agent, all financing statements and other documents Collateral Agent
may reasonably request, in form reasonably satisfactory to Collateral Agent and
Lenders, to perfect and continue Collateral Agent’s and Lenders’ perfected
security interests in the Collateral and in order to consummate fully all of the
transactions contemplated under the Loan Documents.
 
4.6 Right to Inspect.  Collateral Agent and each Lender (through any of their
officers, employees, or agents) shall have the right, upon reasonable prior
notice, from time to time during Borrower’s usual business hours, to inspect the
books and records of Borrower and Subsidiaries and to make copies thereof and to
inspect, test, and appraise the Collateral in order to verify Borrower’s
financial condition or the amount, condition of, or any other matter relating
to, the Collateral; provided that prior to an Event of Default, Collateral Agent
and Lenders shall make such inspections, in the aggregate, not more than twice
in any calendar year.
 
4.7 Protection of Intellectual Property.  Borrower shall:
 
(a) protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business (as determined by Borrower
in its reasonable judgment) and promptly advise Collateral Agent in writing of
material infringements;
 
(b) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without each Lender’s written
consent, which consent shall not be unreasonably withheld or delayed;
 
(c)  provide written notice to the Collateral Agent within ten (10) days after
entering into or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public); and
 
(d) take such commercially reasonable steps as Collateral Agent requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (i) any Restricted License to be deemed “Collateral” and for
Collateral Agent and Lenders to have a security interest in it that otherwise
could reasonably be expected to be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Collateral Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
the Collateral Agent’s or Lenders’ rights and remedies under this Agreement and
the other Loan Documents.
 
5. Representations and Warranties.  Except as set forth in the Disclosure
Schedule, Borrower represents and warrants as follows:
 
5.1 Organization and Qualification.  Each of Borrower and its Subsidiaries is a
corporation duly organized and validly existing under the laws of its state of
incorporation and qualified and licensed to do business in, and is in good
standing in, any jurisdiction in which the conduct of its business or its
ownership of Property requires that it be so qualified and licensed or in which
the Collateral is located, except for such states as to which any failure to so
qualify would not have a Material Adverse Effect.
 
5.2 Authority.  Borrower has all necessary power and authority to execute,
deliver, and perform its obligations in accordance with the terms thereof, the
Loan Documents to which it is a party.  Borrower and Subsidiaries have all
requisite power and authority to own and operate their Property and to carry on
their businesses as now conducted. Borrower and Subsidiaries have obtained all
licenses, permits, approvals and other authorizations necessary for the
operation of their business.
 
5.3 Conflict with Other Instruments, etc.  Neither the execution and delivery of
any Loan Document to which Borrower is a party nor the consummation of the
transactions therein contemplated nor compliance with the terms, conditions and
provisions thereof will result in a breach of any of the terms, conditions or
provisions of the certificate of incorporation, the by-laws, or any other
organizational documents of Borrower or violate in any material respect any law
or any regulation, order, writ, injunction or decree of any court or
Governmental Authority by which Borrower or any Subsidiary or any of their
respective property or assets may be bound or affected or, except with respect
to certain rights under the 2012 Securities Purchase Agreement and the warrants
issued thereunder which have been waived in writing by the purchasers party to
such 2012 Securities Purchase Agreement, result in a breach of any of the terms,
conditions or provisions of any material agreement or instrument to which
Borrower is a party or by which it or any of its Property is bound or to which
it or any of its Property is subject or constitute a default thereunder or
result in the creation or imposition of any Lien, other than Permitted Liens.
 
5.4 Authorization; Enforceability.  The execution and delivery of this
Agreement, the granting of the security interest in the Collateral, the
incurrence of the Loans, the execution and delivery of the other Loan Documents
to which Borrower is a party and the consummation of the transactions herein and
therein contemplated have each been duly authorized by all necessary action on
the part of Borrower.  No authorization, consent, approval, license or exemption
of, and no registration, qualification, designation, declaration or filing with,
or notice to, any Person is, except for those which have been made or obtained
and are in full force and effect, was or will be necessary to (a) the valid
execution and delivery of any Loan Document to which Borrower is a party, (b)
the performance of Borrower’s obligations under any Loan Document or (c) the
granting of the security interest in the Collateral, except for filings in
connection with the perfection of the security interest in any of the Collateral
or the issuance of the Warrants.  The Loan Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity.
 
 
21

--------------------------------------------------------------------------------

 
 
5.5 No Prior Encumbrances.  Borrower has good and marketable title to the
Collateral, free and clear of Liens except for Permitted Liens. Borrower has
good title and ownership of, or is licensed under, all of Borrower’s current
Intellectual Property. Borrower is the sole owner of the Intellectual Property
which it owns or purports to own except for (a) Permitted Licenses, (b)
over-the-counter software that is commercially available to the public and (c)
material Intellectual Property licensed to Borrower (other than over-the-counter
software) and noted on the Disclosure Schedule.  Each patent which it owns or
purports to own and which is material to Borrower’s business is valid and
enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  Except as noted on the
Disclosure Schedule, Borrower is not a party to, nor is it bound by, any
Restricted License.  Borrower has not received any communications alleging that
Borrower has violated, or by conducting its business as proposed, would violate
any proprietary rights of any other Person, in each case that could reasonably
be expected to have a Material Adverse Effect. Borrower has no knowledge of any
infringement or violation by it of the intellectual property rights of any third
party and has no knowledge of any violation or infringement by a third party of
any of its Intellectual Property.  The Collateral and the Intellectual Property
constitute substantially all of the assets and property of Borrower, and
Borrower owns all Intellectual Property associated with the business of Borrower
and Subsidiaries, free and clear of any Liens other than Permitted Liens.
 
5.6 Security Interest.  The provisions of this Agreement create legal and valid
security interests in the Collateral in favor of the Collateral Agent and each
Lender, and assuming the proper filing of one or more financing statement(s)
identifying the Collateral with the proper state and/or local authorities, such
the security interests (a) constitute and will continue to constitute first
priority security interests (except to the extent any Permitted Liens may have a
superior priority to Collateral Agent’s and Lenders’ Lien under this Agreement)
and (b) are and will continue to be superior and prior to the rights of all
other creditors of Borrower (except to the extent of such Permitted Liens).
 
5.7 Name; Location of Chief Executive Office, Principal Place of Business and
Collateral.  Within the last five (5) years, Borrower has not done business
under any name other than that specified on the signature page
hereof.  Borrower’s jurisdiction of incorporation is as set forth on the cover
page of this Agreement and Borrower’s chief executive office, principal place of
business, and the place where Borrower maintains its records concerning the
Collateral are presently located in the state and at the address set forth on
the cover page of this Agreement.  The Collateral is located at the address set
forth on the cover page hereof, as set forth in the Disclosure Schedule or at
such locations as permitted under Section 7.2.
 
5.8 Litigation.  There are no actions or proceedings pending by or against
Borrower or any Subsidiary before any court, arbitral tribunal, regulatory
organization, administrative agency or similar body in which there is a
reasonable likelihood of an adverse decision that could reasonably be expected
to have a Material Adverse Effect.  Borrower does not have knowledge of any such
threatened actions or proceedings.
 
5.9 Financial Statements. All financial statements relating to Borrower or any
Subsidiary that have been delivered by Borrower to Collateral Agent or a Lender
present fairly in all material respects Borrower’s Consolidated financial
condition as of the date thereof and Borrower’s Consolidated results of
operations for the period then ended.
 
 
22

--------------------------------------------------------------------------------

 
 
5.10 No Material Adverse Effect.  No event has occurred and no condition exists
which could reasonably be expected to have a Material Adverse Effect since June
30, 2014.
 
5.11 Full Disclosure.  No written representation, warranty or other statement
made by Borrower in any Loan Document (including the Disclosure Schedule),
certificate or written statement (other than projections, forward-looking
statements and other information of a general economic or industry nature, which
projections, forward-looking statements and other information of a general
economic or industry nature have been prepared by Borrower in good faith based
upon assumptions believed by Borrower to be reasonable at the time) furnished to
Collateral Agent or any Lender contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained in such certificates or statements, in light of the circumstances
under which they were made, not misleading.
 
5.12 Solvency, Etc. Borrower is Solvent (as defined below) and, after the
execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby, Borrower will be Solvent.  “Solvent” means,
with respect to any Person on any date, that on such date (a) the fair value of
the property of such Person is greater than the fair value of the liabilities
(including contingent liabilities) of such Person, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.
 
5.13 Subsidiaries. Borrower has no Subsidiaries other than RhoMed Incorporated,
a New Mexico corporation.
 
5.14 Catastrophic Events; Labor Disputes. None of Borrower, any Subsidiary or
any of their respective Property is or has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or other casualty that could reasonably be
expected to have a  Material Adverse Effect.  There are no disputes presently
subject to grievance procedure, arbitration or litigation under any of the
collective bargaining agreements, employment contracts or employee welfare or
incentive plans to which Borrower or any Subsidiary is a party, and there are no
strikes, lockouts, work stoppages or slowdowns, or, to the knowledge of
Borrower, jurisdictional disputes or organizing activity occurring or
threatened, in each case, which could reasonably be expected to have a  Material
Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

 
 
5.15 Certain Agreements of Officers, Employees and Consultants.
 
(a) No Violation. To the knowledge of Borrower, no officer, employee or
consultant of Borrower is, or is now expected to be, in violation of any term of
any employment contract, proprietary information agreement, nondisclosure
agreement, noncompetition agreement or any other contract or agreement or any
restrictive covenant relating to the right of any such officer, employee or
consultant to be employed by Borrower because of the nature of the business
conducted or to be conducted by Borrower or relating to the use of trade secrets
or proprietary information of others, in each case that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and to Borrower’s knowledge, the continued employment of Borrower’s
officers, employees and consultants does not subject Borrower to any liability
for any claim or claims arising out of or in connection with any such contract,
agreement, or covenant, in each case that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(b) No Present Intention to Terminate. To the knowledge of Borrower, no officer
of Borrower, and no employee or consultant of Borrower whose termination, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, has any present intention of terminating his or her
employment or consulting relationship with Borrower.


5.16 No Plan Assets.  Neither Borrower nor any Subsidiary is an “employee
benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA,
and none of the assets of Borrower or any Subsidiary constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101.  In addition, (a) neither Borrower nor any Subsidiary
is a “governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower or any Subsidiary are not subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Loan Agreement.
 
5.17  Sanctions.  None of Borrower, any of its Subsidiaries or, to the knowledge
of Borrower, any director, officer, employee, agent or Affiliate of Borrower or
any of its Subsidiaries, is a Person that is, or is owned or controlled by
Persons that are, (b) the subject of any Sanctions or (b) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions.  To the best of Borrower’s knowledge, as of the date hereof and at
all times throughout the term of this Agreement, including after giving effect
to any transfers of interests permitted pursuant to the Loan Documents, none of
the funds of Borrower or any Subsidiary have been (or will be) derived from any
unlawful activity with the result that the investment in the respective party
(whether directly or indirectly), is prohibited by applicable law or the Loans
are in violation of applicable law.
 
5.18 Regulatory Compliance. Borrower is not a “bank holding company” or a direct
or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.  Neither Borrower nor any
Subsidiary is an “investment company” or a company controlled by an “investment
company” under the Investment Company Act of 1940.  Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) and no proceeds of any Loan will be used to purchase or
carry margin stock or to extend credit to others for the purpose of purchasing
or carrying any margin stock.
 
 
24

--------------------------------------------------------------------------------

 
 
5.19 Payment of Taxes.  All federal and other material tax returns, reports and
statements (including any attachments thereto or amendments thereof) of Borrower
and its Subsidiaries filed or required to be filed by any of them have been
timely filed (or extensions have been obtained and such extensions have not
expired) and all taxes shown on such tax returns or otherwise due and payable
and all material assessments, fees and other governmental charges upon Borrower,
its Subsidiaries and their respective properties, assets, income, businesses and
franchises which are due and payable have been paid when due and payable, except
for the payment of any such taxes, assessments, fees and other governmental
charges which are being diligently contested by Borrower or such Subsidiary in
good faith by appropriate proceedings and for which adequate reserves have been
made in accordance with GAAP.  To the knowledge of Borrower, no tax return of
Borrower or any Subsidiary is currently under an audit or examination, and
Borrower has not received written notice of any proposed audit or examination,
in each case, where a material amount of tax is at issue.  Borrower is not an “S
corporation” within the meaning of Section 1361(a)(1) of the Internal Revenue
Code of 1986, as amended (the “Internal Revenue Code”).
 
6. Affirmative Covenants.  Borrower, until the full and complete payment of the
Obligations, covenants and agrees that:
 
6.1 Good Standing.  Borrower shall maintain, and, expect as permitted under
Section 7.6 of this Agreement, cause each of its Subsidiaries to maintain, its
corporate existence and its good standing in its jurisdiction of incorporation
and maintain qualification in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse
Effect.  Borrower shall maintain, and cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which
could reasonably be expected to have a Material Adverse Effect.
 
6.2 Government Compliance.  Borrower shall comply, and cause each of its
Subsidiaries to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could
reasonably be expected to have a Material Adverse Effect.
 
6.3 Financial Statements, Reports, Certificates.  Borrower shall deliver to each
Lender promptly as they are available and in any event: (a) at the time of
filing of Borrower’s Form 10-K with the Securities and Exchange Commission after
the end of each fiscal year of Borrower (and in any event, within ninety (90)
days following the end of each fiscal year of Borrower), the financial
statements of Borrower filed or required to be filed with such Form 10-K; and
(b) at the time of filing of Borrower’s Form 10-Q with the Securities and
Exchange Commission after the end of each of the first three fiscal quarters of
each fiscal year of Borrower (and in any event, within forty-five (45) days
following the end of each of the first three fiscal quarters of each fiscal year
of Borrower), the Consolidated financial statements of Borrower filed or
required to be filed with such Form 10-Q.  In addition, Borrower shall deliver
to each Lender (i) promptly upon becoming available, copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders, (ii) such other financial information as any Lender may reasonably
request from time to time, (iii) promptly upon receipt of written notice
thereof, a report of any material legal actions filed or commenced against
Borrower or any Subsidiary or the commencement of any action, proceeding or
governmental investigation involving Borrower or any Subsidiary, in each case,
that is reasonably expected to result in damages or costs to Borrower of One
Hundred Thousand Dollars ($100,000) or more and (iv) no later than five (5)
Business Days prior to the entry by Borrower into a Permitted License with
regard to Borrower’s rights to bremelanotide for use in the United States, a
copy of the final Permitted License or substantially final draft of the
Permitted License to be entered into by Borrower, whichever is available.
Borrower shall immediately notify each Lender if Borrower has knowledge that
Borrower, any of its Subsidiaries, or any director, officer, employee, agent or
Affiliate of Borrower or any of its Subsidiaries becomes the subject or target
of any Sanctions or (1) is convicted on, (2) pleads nolo contendere to, (3) is
indicted on or (4) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  The items specified in
Sections 6.3(a) and 6.3(b) shall be deemed delivered upon posting with EDGAR or
posting the items or a link thereto on Borrower’s website.
 
 
25

--------------------------------------------------------------------------------

 
 
6.4 Certificates of Compliance.  Each time financial statements are furnished
pursuant to Section 6.3 above, Borrower shall deliver to each Lender an
Officer’s Certificate signed by a Responsible Officer in the form of, and
certifying to the matters set forth in Exhibit E hereto.
 
6.5 Notice of Defaults.  As soon as possible, and in any event within five (5)
Business Days after the discovery of a Default or an Event of Default, Borrower
shall provide each Lender with an Officer’s Certificate setting forth the facts
relating to or giving rise to such Default or Event of Default and the action
which Borrower has taken, or proposes to take, with respect thereto.
 
6.6 Taxes.  Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law or imposed upon any Property
belonging to it, and will execute and deliver to Collateral Agent and Lenders,
on demand, appropriate certificates attesting to the payment or deposit thereof;
and Borrower will make, and cause each Subsidiary to make, timely payment or
deposit of all material tax payments and withholding taxes required of it by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Collateral Agent and Lenders with proof satisfactory to each Lender
indicating that Borrower and each Subsidiary has made such payments or deposits;
provided that Borrower need not make (or cause any Subsidiary to make) any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings which suspend the collection thereof  (provided that
such proceedings do not involve any substantial danger of the sale, forfeiture
or loss of any material item of Collateral or Collateral which in the aggregate
is material to Borrower and that Borrower has adequately bonded such amounts or
reserves sufficient to discharge such amounts have been provided on the books of
Borrower). In addition, Borrower shall not change its jurisdiction of residence
for taxation purposes.
 
6.7 Use; Maintenance. Borrower shall keep and maintain all items of equipment
and other similar types of personal property that form any significant portion
or portions of the Collateral in good operating condition and repair, ordinary
wear and tear excepted, and shall make all necessary replacements thereof and
renewals thereto so that the value and operating efficiency thereof shall at all
times be maintained and preserved.  Borrower shall not permit any such material
item of Collateral to become a fixture to real estate or an accession to other
personal property of another Person, without the prior written consent of
Collateral Agent.  Borrower shall not permit any such material item of
Collateral to be operated or maintained in violation of any applicable law,
statute, rule or regulation.  With respect to items of leased equipment (to the
extent Collateral Agent and Lenders have any security interest in any residual
Borrower’s interest in such equipment under the lease), Borrower shall keep,
maintain, repair, replace and operate such leased equipment in accordance in all
material respects with the terms of the applicable lease.
 
 
26

--------------------------------------------------------------------------------

 
 
6.8 Insurance. Borrower shall keep its business and the Collateral insured for
risks and in amounts customary for companies in Borrower’s industry and
location, and as Collateral Agent may reasonably request.  Insurance policies
shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Collateral Agent.  All property policies shall have a lender’s
loss payable endorsement showing Collateral Agent and each Lender as an
additional loss payee and all general liability policies shall show Collateral
Agent and each Lender as an additional insured and all policies shall provide
that the insurer must give Collateral Agent at least thirty (30) days’ notice
before canceling its policy.  At Collateral Agent’s request, Borrower shall
deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any property policy shall, at Collateral
Agent’s or any Lender’s option, be payable to Collateral Agent, for the benefit
of Lenders, or to Lenders on account of the Obligations.  Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any property policy,
toward the replacement or repair of destroyed or damaged property; provided that
(a) any such replaced or repaired property (i) shall be of equal or like value
as the replaced or repaired Collateral and (ii) shall be deemed Collateral in
which Collateral Agent and Lenders have been granted a first priority security
interest and (b) after the occurrence and during the continuation of an Event of
Default all proceeds payable under such property policy shall, at the option of
Collateral Agent or any Lender, be payable to Collateral Agent, for the benefit
of Lenders, or to Lenders on account of the Obligations.  If Borrower fails to
obtain insurance as required under Section 6.8 or to pay any amount or furnish
any required proof of payment to third persons and Collateral Agent, Collateral
Agent may make all or part of such payment or obtain such insurance policies
required in Section 6.8, and take any action under the policies Collateral Agent
deems prudent. On or prior to the first Funding Date and prior to each policy
renewal, Borrower shall furnish to Collateral Agent certificates of insurance or
other evidence reasonably satisfactory to Collateral Agent that insurance
complying with all of the above requirements is in effect.
 
6.9 Further Assurances.  At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Collateral Agent or any Lender to make effective the
purposes of this Agreement, including the continued perfection and priority of
Collateral Agent’s and Lenders’ security interest in the Collateral.
 
 
27

--------------------------------------------------------------------------------

 
 
6.10  Subsidiaries. Borrower, upon any Lender’s request, shall cause any
Subsidiary to provide Lenders and Collateral Agent with a guaranty of the
Obligations and a security interest in such Subsidiary’s assets to secure such
guaranty, in each case on terms reasonably satisfactory to Collateral Agent and
each Lender.
 
6.11 Keeping of Books.  Borrower shall keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of Borrower and its Subsidiaries in accordance with
GAAP.
 
7. Negative Covenants.  Borrower, until the full and complete payment of the
Obligations, covenants and agrees that Borrower shall not:
 
7.1 Chief Executive Office.  Change its name, jurisdiction of incorporation,
chief executive office, principal place of business or any of the items set
forth in Section 1 of the Disclosure Schedule without thirty (30) days’ prior
written notice to Collateral Agent.
 
7.2 Collateral Control.  Subject to Borrower’s rights under Sections 4.4 and
7.4, remove any items of Collateral (other than (i) clinical trial materials,
(ii) laptops and similar equipment maintained by Borrower’s employees, (iii)
research materials maintained at contract research and storage facilities, and
(iv) other Collateral with an aggregate value of not more than $100,000) from
Borrower’s facility located at the address set forth on the cover page hereof or
as set forth on the Disclosure Schedule, without thirty (30) days’ prior written
notice to Collateral Agent.
 
7.3 Liens.  Create, incur, allow or suffer, or permit any Subsidiary to create,
incur, allow or suffer, any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any accounts, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein (except for Permitted Liens that are
permitted by the terms of this Agreement or by operation of law to have priority
to Collateral Agent’s and Lenders’ Liens), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Collateral
Agent, for the benefit of Lenders, or Lenders) with any Person which prohibits
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except (a) as otherwise permitted in Section
7.4 hereof and (b) as set forth in the definition of “Permitted Liens” herein.
 
7.4 Other Dispositions of Collateral.  Convey, sell, lease or otherwise dispose
of, or permit any Subsidiary to convey, sell, lease or otherwise dispose of, all
or any part of the Collateral to any Person (collectively, a “Transfer”), except
for: (a) Transfers of inventory in the ordinary course of business; (b)
Transfers of worn-out or obsolete equipment made in the ordinary course of
business; (c) Transfers pursuant to Permitted Licenses; (d) sales of assets
consented to by Lender; (e) Transfers by a Subsidiary of any or all of its
business, property or assets to Borrower; (f) Transfers in connection with
transactions permitted by Sections 7.5, 7.6 and 7.8; (g) Transfers of cash or
cash equivalents for uses not prohibited by the terms of this Agreement; (h)
Liens permitted by Section 7.3; (i) disposition of Investments permitted by
Section 7.11; (j) leases, subleases, licenses or sub-licenses of real or
personal property granted by Borrower or any Subsidiary to others in the
ordinary course of business not interfering in any material respect with the
business of Borrower or such Subsidiary; (k) the lapse of registered patents,
trademarks and other Intellectual Property of Borrower and its Subsidiaries to
the extent not economically desirable in the conduct of their business and so
long as such lapse is not materially adverse to the interest of Lenders; and (l)
Transfers not otherwise permitted pursuant to this Section; provided that (i) at
the time of such Transfer, no Default or Event of Default shall exist or would
result from such Transfer, (ii) such Transfer is made for fair market value and
the consideration received shall be no less than 75% in cash, and (iii) the
aggregate book value of all property disposed of in reliance on this clause (l)
shall not exceed $100,000 in any fiscal year of Borrower.
 
 
28

--------------------------------------------------------------------------------

 
 
7.5 Distributions.  (a) Pay any dividends or make any distributions, or permit
any Subsidiary to pay any dividends or make any distributions, on their
respective Equity Securities (except dividends and distributions to Borrower);
(b) purchase, redeem, retire, defease or otherwise acquire, or permit any
Subsidiary to purchase, redeem, retire, defease or otherwise acquire, for value
or make any payments or issuances with respect to or pursuant to any of their
respective Equity Securities (other than (i) repurchases in connection with tax
withholding obligations pursuant to the terms of now existing or hereafter
adopted or amended employee stock purchase plans, employee restricted stock
agreements, employee restricted stock unit agreements or similar arrangements in
an amount not to exceed Five Hundred Thousand Dollars ($500,000) in any fiscal
year, (ii) other repurchases pursuant to the terms of now existing or hereafter
adopted or amended employee stock purchase plans, employee restricted stock
agreements, employee restricted stock unit agreements or similar arrangements in
an amount not to exceed One Hundred Thousand Dollars ($100,000) in any fiscal
year, or (iii) payments made to repurchase fractional shares following exercise
of warrants; (c) return, or permit any Subsidiary to return, any capital to any
holder of its Equity Securities as such (except to Borrower); (d) make, or
permit any Subsidiary to make, any distribution of assets, Equity Securities,
obligations or securities to any holder of its Equity Securities as such (except
to Borrower); or (e) set apart any sum for any such purpose; provided, however,
Borrower may pay dividends payable solely in Borrower’s common stock.
 
7.6 Mergers or Acquisitions.  Merge or consolidate, or permit any Subsidiary to
merge or consolidate, with or into any other Person or acquire, or permit any
Subsidiary to acquire, all or substantially all of the capital stock or assets
of another Person; provided that (a) any Subsidiary may merge into another
Subsidiary and (b) any Subsidiary may merge into Borrower so long as Borrower is
the surviving entity.
 
7.7 Change in Business.  Engage, or permit any Subsidiary to engage, in any
business other than the businesses currently engaged in by Borrower or such
Subsidiary, as applicable, or reasonably related thereto.
 
7.8 Transactions With Affiliates; Creation of Subsidiaries. (a) Enter, or permit
any Subsidiary to enter, into any contractual obligation with any Affiliate or
engage in any other transaction with any Affiliate except (i) upon terms at
least as favorable to Borrower or such Subsidiary, as applicable, as an
arms-length transaction with Persons who are not Affiliates of Borrower,
(ii) transactions between or among Borrower and its Subsidiaries not involving
any other Affiliate of Borrower or between or among Subsidiaries not involving
any other Affiliate of Borrower, (iii) any transaction permitted by Section 7.5,
(iv) employment or consulting arrangements (including arrangements made with
respect to indemnification, bonuses, directors fees and expense reimbursement,
severance and employee benefit arrangements) entered into in the ordinary course
of Borrower’s business upon terms at least as favorable to Borrower as an
arms-length transaction with Persons who are not Affiliates of Borrower,
including, without limitation, issuances of Equity Securities, long term
incentive compensation plans, restricted stock agreements, restricted stock unit
agreements, stock option agreements, warrants and other similar arrangements,
and (v) pursuant to the 2012 Securities Purchase Agreement or the 2014
Securities Purchase Agreement, in each case as in effect on the date hereof, or
(b) create a Subsidiary without providing at least 10 Business Days’ advance
notice thereof to Lenders and, if requested by Lenders, such Subsidiary
guarantees the Obligations and grants a security interest in its assets (of
substantially similar scope as the Collateral) to secure such guaranty, in each
case on terms reasonably satisfactory to Collateral Agent and each Lender.
 
 
29

--------------------------------------------------------------------------------

 
 
7.9 Indebtedness Payments. (a) Prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
for borrowed money (other than amounts due or permitted to be prepaid under this
Agreement) or capital lease obligations, (b) amend, modify or otherwise change
the terms of any Indebtedness for borrowed money or capital lease obligations so
as to accelerate the scheduled repayment thereof or (c) repay any notes to
officers, directors or shareholders.
 
7.10 Indebtedness.  Create, incur, assume or permit, or permit any Subsidiary to
create, incur or permit, to exist any Indebtedness except Permitted
Indebtedness.
 
7.11 Investments.  Make, or permit any Subsidiary to make, any Investment except
for Permitted Investments.
 
7.12 Compliance.
 
(a) (i) Become, or permit any Subsidiary to become, an “investment company” or a
company controlled by an “investment company” under the Investment Company Act
of 1940 or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Loan for
that purpose; (ii) become, or permit any Subsidiary to become, subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money; or (iii) (A) fail, or permit any Subsidiary to
fail, to meet the minimum funding requirements of the Employment Retirement
Income Security Act of 1974, and its regulations, as amended from time to time
(“ERISA”), or (B) permit, or permit any Subsidiary to permit, a Reportable Event
or Prohibited Transaction, as defined in ERISA, to occur; (iv) fail, or permit
any Subsidiary to fail, to comply with the Federal Fair Labor Standards Act or
violate any other applicable law or regulation, if the violation could
reasonably be expected to have Material Adverse Effect.
 
 
30

--------------------------------------------------------------------------------

 
 
(b) Lenders hereby notify Borrower that pursuant to the requirements of
Anti-Terrorism Laws, and each Lender’s policies and practices, each Lender is
required to obtain, verify and record certain information and documentation that
identifies Borrower and its principals, which information includes the name and
address of Borrower and its principals and such other information that will
allow such Lender to identify such party in accordance with Anti-Terrorism
Laws.  Borrower will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would  result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as lender,
underwriter, advisor, investor or otherwise).
 
7.13 Maintenance of Accounts.  (a) Maintain any deposit account or securities
account except accounts with respect to which Collateral Agent and Lenders are
able to take such actions as Lenders reasonably deem necessary to obtain a
perfected security interest in such accounts through one or more Account Control
Agreements and deposit accounts established solely as payroll and other zero
balance accounts, provided, however, that any such payroll account over which
Collateral Agent and Lenders do not maintain an Account Control Agreement shall
not contain deposits in an amount exceeding one hundred five percent (105%) of
the amount necessary to fund the Borrower’s payroll obligations for one payroll
cycle or (b) grant or allow any other Person (other than Collateral Agent or
Lenders) to perfect a security interest in, or enter into any agreements with
any Persons (other than Collateral Agent or Lenders or the depositary bank
pursuant to its customary terms) accomplishing perfection via control as to, any
of its deposit accounts or securities accounts.
 
7.14 Negative Pledge Regarding Intellectual Property.  Create, incur, assume or
suffer to exist, or permit any Subsidiary to create, incur, assume or suffer to
exist, any Lien of any kind upon any Intellectual Property or Transfer any
Intellectual Property, whether now owned or hereafter acquired, other than
non-exclusive licenses of Intellectual Property entered into in the ordinary
course of business and any Permitted Licenses.
 
8. Events of Default.  Any one or more of the following events shall constitute
an “Event of Default” by Borrower under this Agreement:
 
8.1 Failure to Pay.  If Borrower fails to pay when due and payable or when
declared due and payable in accordance with the Loan Documents: (a) any
Scheduled Payment on the relevant Payment Date or on the relevant Maturity Date;
or (b) any other portion of the Obligations within five (5) days after receipt
of written notice from a Lender that such payment is due.
 
8.2 Certain Covenant Defaults.  If Borrower fails to perform any obligation
arising under Sections 6.5 or 6.8 or violates any of the covenants contained in
Section 7 of this Agreement.
 
8.3 Other Covenant Defaults.  If Borrower fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant, or agreement contained
in this Agreement (other than as set forth in Sections 8.1, 8.2 or 8.4 through
8.15), in any of the other Loan Documents and Borrower has failed to cure such
default within thirty (30) days after the occurrence of such default.  During
this thirty (30) day period, the failure to cure the default is not an Event of
Default.
 
 
31

--------------------------------------------------------------------------------

 
 
8.4 Material Adverse Change.  A Material Adverse Effect has occurred.
 
8.5 Intentionally Omitted.
 
8.6 Seizure of Assets, Etc.  (a) If any material portion of Borrower’s or any
Subsidiary’s assets (i) is attached, seized, subjected to a writ or distress
warrant, or is levied upon or (ii) comes into the possession of any trustee,
receiver or Person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within ten (10) days, (b) if Borrower or any Subsidiary is enjoined, restrained
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs, (c) if a judgment or other claim becomes
a lien or encumbrance upon any material portion of Borrower’s or any
Subsidiary’s assets or (d) if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s or any Subsidiary’s assets by the
United States Government, or any department agency or instrumentality thereof,
or by any state, county, municipal, or governmental agency, and the same is not
paid within ten (10) days after Borrower receives notice thereof; provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower.
 
8.7 Service of Process.  (a) The service of process upon Collateral Agent or any
Lender seeking to attach by a trustee or other process any funds of Borrower in
excess of One Hundred Thousand Dollars ($100,000) on deposit or otherwise held
by Collateral Agent or such Lender, (b) the delivery upon Collateral Agent or
any Lender of a notice of foreclosure by any Person seeking to attach or
foreclose on any funds of Borrower in excess of One Hundred Thousand Dollars
($100,000) on deposit or otherwise held by Collateral Agent or such Lender or
(c) the delivery of a notice of foreclosure or exclusive control to any entity
holding or maintaining Borrower’s deposit accounts or accounts holding
securities by any Person (other than Collateral Agent or a Lender) seeking to
foreclose or attach any such accounts or securities.
 
8.8 Default on Indebtedness.  One or more defaults shall exist under any
agreement by and between Borrower or any Subsidiary and any third party or
parties which results in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of Indebtedness in an aggregate amount in
excess of One Hundred Thousand Dollars ($100,000) or a default shall exist under
any financing agreement with a Lender or any Lender’s Affiliates.
 
8.9 Judgments.  If a judgment or judgments for the payment of money (not
acknowledged as fully covered by a reputable and financially sound insurer) in
an amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000) shall be rendered against Borrower or any Subsidiary and
shall remain unsatisfied and unstayed for a period of ten (10) days or more.
 
 
32

--------------------------------------------------------------------------------

 
 
8.10 Misrepresentations.  If any representation or warranty made or deemed made
herein or in any other Loan Document or in any written  statement,
certification, or report made to Collateral Agent or any Lender by Borrower or
any officer, employee, agent, or director of Borrower shall prove to have been
incorrect or false in any material respect on or as of the date made or deemed
made.
 
8.11 Breach of Warrant.  If Borrower shall breach any material term of any
Warrant.
 
8.12 Unenforceable Loan Document.  If any Loan Document shall in any material
respect cease to be, or Borrower shall assert that any Loan Document is not, a
legal, valid and binding obligation of Borrower enforceable against Borrower or
its Subsidiaries, to the extent parties thereto, in accordance with its terms.
 
8.13 Involuntary Insolvency Proceeding.   (a) If a proceeding shall have been
instituted in a court having jurisdiction in the premises (i) seeking a decree
or order for relief in respect of Borrower or any Subsidiary in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) for the appointment of a receiver, liquidator,
administrator, assignee, custodian, trustee (or similar official) of Borrower or
any Subsidiary or for any substantial part of its Property or (iii) for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or (b) such court shall enter a decree or order granting the relief sought
in any such proceeding.
 
8.14 Voluntary Insolvency Proceeding.  If Borrower or any Subsidiary shall (a)
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) consent to the entry of an order for
relief in an involuntary case under any such law, (c) consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian
(or other similar official) of Borrower or any Subsidiary or for any substantial
part of its Property, (d) shall make a general assignment for the benefit of
creditors, (e) shall fail generally to pay its debts as they become due or (f)
take any corporate action in furtherance of any of the foregoing.
 
8.15 Change of Control.  If (a) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person acting in its capacity as trustee, agent or other fiduciary or
administrative of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 50% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors of the Borrower on  a fully diluted
basis (but subject to any ownership limitations), or (b) during any period of
twelve (12) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower ceases to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
 
33

--------------------------------------------------------------------------------

 
 
9. Lenders’ Rights and Remedies.
 
9.1 Rights and Remedies
 
.  Upon the occurrence and continuation of any Event of Default, no Lender shall
have any further obligation to advance money or extend credit to or for the
benefit of Borrower.  In addition, upon the occurrence of an Event of Default,
Collateral Agent and each Lender shall have the rights, options, duties and
remedies of a secured party as permitted by law and, in addition to and without
limitation of the foregoing, Collateral Agent, on behalf of Lenders, or any
Lender (acting alone) may, at its election, without notice of election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:
 
(a) Acceleration of Obligations.  Declare all Obligations, whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, including (i)
any accrued and unpaid interest, (ii) the amounts which would have otherwise
come due under Section 2.3(b)(ii) if the Loans had been voluntarily prepaid,
(iii) the unpaid principal balance of the Loans and (iv) all other sums, if any,
that shall have become due and payable hereunder, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.13 or 8.14 all Obligations shall become immediately due and payable without
any action by Collateral Agent or any Lender);
 
(b) Protection of Collateral.  Make such payments and do such acts as Collateral
Agent or such Lender considers necessary or reasonable to protect Collateral
Agent’s and Lenders’ security interest in the Collateral.  Borrower agrees to
assemble the Collateral if Collateral Agent or any Lender so requires and to
make the Collateral available to Collateral Agent as Collateral Agent may
designate.  Borrower authorizes Collateral Agent, each Lender and their
designees and agents to enter the premises where the Collateral is located, to
take and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any Lien which in Collateral Agent’s or such
Lender’s determination appears or is claimed to be prior or superior to its
security interest and to pay all expenses incurred in connection
therewith.  With respect to any of Borrower’s owned premises, Borrower hereby
grants Collateral Agent and each Lender a license to enter into possession of
such premises and to occupy the same, without charge, for up to one hundred
twenty (120) days in order to exercise any of Collateral Agent’s and each
Lender’s rights or remedies provided herein, at law, in equity, or otherwise;
 
(c) Preparation of Collateral for Sale.  Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Collateral.  Collateral Agent, each Lender and their
agents and any purchasers at or after foreclosure are hereby granted a
non-exclusive, irrevocable, perpetual, fully paid, royalty-free license or other
right, solely pursuant to the provisions of this Section 9.1, to use, without
charge, Borrower’s owned Intellectual Property, including labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any Property of a similar nature, now
or at any time hereafter owned or acquired by Borrower or in which Borrower now
or at any time hereafter has any rights; provided that such license shall only
be exercisable in connection with the disposition of Collateral upon Collateral
Agent’s or a Lender’s exercise of its remedies hereunder and that any exercise
of remedies under this Section 9.1(c) shall be subject to any rights of third
parties in or to such Intellectual Property;
 
 
34

--------------------------------------------------------------------------------

 
 
(d) Sale of Collateral.  Sell the Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Collateral
Agent or any Lender determines are commercially reasonable; and
 
(e) Purchase of Collateral.  Credit bid and purchase all or any portion of the
Collateral at any public sale.
 
Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.
 
9.2 Set Off Right.  Collateral Agent and each Lender may set off and apply to
the Obligations any and all Indebtedness at any time owing to or for the credit
or the account of Borrower or any other assets of Borrower in Collateral Agent’s
or such Lender’s possession or control.
 
9.3 Effect of Sale. Upon the occurrence and continuation of an Event of Default,
to the extent permitted by law, Borrower covenants that it will not at any time
insist upon or plead, or in any manner whatsoever claim or take any benefit or
advantage of, any stay or extension law now or at any time hereafter in force,
nor claim, take nor insist upon any benefit or advantage of or from any law now
or hereafter in force providing for the valuation or appraisement of the
Collateral or any part thereof prior to any sale or sales thereof to be made
pursuant to any provision herein contained, or to the decree, judgment or order
of any court of competent jurisdiction; nor, after such sale or sales, claim or
exercise any right under any statute now or hereafter made or enacted by any
state or otherwise to redeem the property so sold or any part thereof, and, to
the full extent legally permitted, except as to rights expressly provided
herein, hereby expressly waives for itself and on behalf of each and every
Person, except decree or judgment creditors of Borrower, acquiring any interest
in or title to the Collateral or any part thereof subsequent to the date of this
Agreement, all benefit and advantage of any such law or laws, and covenants that
it will not invoke or utilize any such law or laws or otherwise hinder, delay or
impede the execution of any power herein granted and delegated to Collateral
Agent or a Lender, but will suffer and permit the execution of every such power
as though no such power, law or laws had been made or enacted.  Any sale,
whether under any power of sale hereby given or by virtue of judicial
proceedings, shall operate to divest all right, title, interest, claim and
demand whatsoever, either at law or in equity, of Borrower in and to the
Property sold, and shall be a perpetual bar, both at law and in equity, against
Borrower, its successors and assigns, and against any and all Persons claiming
the Property sold or any part thereof under, by or through Borrower, its
successors or assigns.
 
 
35

--------------------------------------------------------------------------------

 
 
9.4 Power of Attorney in Respect of the Collateral.  Borrower does hereby
irrevocably appoint Collateral Agent (which appointment is coupled with an
interest) the true and lawful attorney in fact of Borrower, with full power of
substitution and in its name to file any notices of security interests,
financing statements and continuations and amendments thereof pursuant to the
Code or federal law, as may be necessary to perfect or to continue the
perfection of Collateral Agent’s and Lenders’ security interests in the
Collateral.  Borrower does hereby irrevocably appoint Collateral Agent (which
appointment is coupled with an interest) on the occurrence and continuation of
an Event of Default, the true and lawful attorney in fact of Borrower, with full
power of substitution and in its name: (a) to ask, demand, collect, receive,
receipt for, sue for, compound and give acquittance for any and all rents,
issues, profits, avails, distributions, income, payment draws and other sums in
which a security interest is granted under Section 4 with full power to settle,
adjust or compromise any claim thereunder as fully as if Collateral Agent were
Borrower itself; (b) to receive payment of and to endorse the name of Borrower
to any items of Collateral (including checks, drafts and other orders for the
payment of money) that come into Collateral Agent’s or a Lender’s possession or
under Collateral Agent’s or a Lender’s control; (c) to make all demands,
consents and waivers, or take any other action with respect to, the Collateral;
(d) in Collateral Agent’s discretion to file any claim or take any other action
or proceedings, either in its own name or in the name of Borrower or otherwise,
which Collateral Agent may reasonably deem necessary or appropriate to protect
and preserve the right, title and interest of Collateral Agent and Lenders in
and to the Collateral; (e) endorse Borrower’s name on any checks or other forms
of payment or security; (f) sign Borrower’s name on any invoice or bill of
lading for any account or drafts against account debtors; (g) make, settle, and
adjust all claims under Borrower’s insurance policies; (h) settle and adjust
disputes and claims about the accounts directly with account debtors, for
amounts and on terms Collateral Agent determines reasonable; (i) transfer the
Collateral into the name of Collateral Agent, a Lender or a third party as the
Code permits; and (j) to the extent permitted by applicable law, to otherwise
act with respect thereto as though Collateral Agent were the outright owner of
the Collateral.
 
9.5 Lenders’ Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Collateral Agent may do any or all of the
following:  (a) make payment of the same or any part thereof; or (b) obtain and
maintain insurance policies of the type discussed in Section 6.8 of this
Agreement, and take any action with respect to such policies as Collateral Agent
deems prudent.  Any amounts paid or deposited by Collateral Agent shall
constitute Lenders’ Expenses, shall be immediately due and payable, shall bear
interest at the Default Rate and shall be secured by the Collateral.  Any
payments made by Collateral Agent shall not constitute an agreement by
Collateral Agent to make similar payments in the future or a waiver by
Collateral Agent or any Lender of any Event of Default under this
Agreement.  Borrower shall pay all fees and expenses, including Lenders’
Expenses, incurred by Collateral Agent or any Lender in the enforcement or
attempt to enforce any of the Obligations hereunder not performed when due.
 
9.6 Remedies Cumulative; Independent Nature of Lenders’ Rights. Collateral
Agent’s and each Lender’s rights and remedies under this Agreement, the Loan
Documents, and all other agreements shall be cumulative. Collateral Agent and
each Lender shall have all other rights and remedies not inconsistent herewith
as provided under the Code, by applicable law, or in equity.  No failure on the
part of Collateral Agent or any Lender to exercise, and no delay in exercising,
any right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right.  The Obligations of
Borrower to any Lender may be enforced by such Lender against Borrower in
accordance with the terms of this Agreement and the other Loan Documents and, to
the fullest extent permitted by applicable law, it shall not be necessary for
Collateral Agent or any other Lender to be joined as an additional party in any
proceeding to enforce such Obligations.
 
 
36

--------------------------------------------------------------------------------

 
 
9.7 Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Collateral Agent or
any Lender, at the time of or received by Collateral Agent or any Lender after
the occurrence of an Event of Default hereunder) shall be paid to and applied as
follows:
 
(a) First, to the payment of out-of-pocket costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent or any Lender, including Lenders’ Expenses;
 
(b) Second, to the payment to Lenders, on a pro rata basis, of the amount then
owing or unpaid on the Loans for any accrued and unpaid interest, the amounts
which would have otherwise come due under Section 2.3(b)(ii), if the Loans had
been voluntarily prepaid, the principal balance of the Loans, and all other
Obligations with respect to the Loans (provided, however, if such proceeds shall
be insufficient to pay in full the whole amount so due, owing or unpaid upon the
Loans, then first, to the unpaid interest thereon ratably, second, to the
amounts which would have otherwise come due under Section 2.3(b)(ii) ratably, if
the Loans had been voluntarily prepaid, third, to the principal balance of the
Loans ratably, and fourth, to the ratable payment of other amounts then payable
to Lenders under any of the Loan Documents); and
 
(c) Third, to the payment of the surplus, if any, to Borrower, its successors
and assigns or to the Person lawfully entitled to receive the same.
 
9.8 Reinstatement of Rights.  If Collateral Agent or any Lender shall have
proceeded to enforce any right under this Agreement or any other Loan Document
by foreclosure, sale, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined
adversely, then and in every such case (unless otherwise ordered by a court of
competent jurisdiction), Collateral Agent and Lenders shall be restored to their
former position and rights hereunder with respect to the Property subject to the
security interest created under this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
10. Waivers; Indemnification.
 
10.1 Demand; Protest.  Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Collateral Agent or any Lender on which Borrower may in any way
be liable.
 
10.2 Lender’s Liability for Collateral.  So long as Collateral Agent and each
Lender complies with its obligations, if any, under the Code, neither Collateral
Agent nor any Lender shall in any way or manner be liable or responsible
for:  (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause other than
Collateral Agent’s or any Lender’s gross negligence or willful misconduct;
(c) any diminution in the value thereof; or (d) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person
whomsoever.  All risk of loss, damage or destruction of the Collateral shall be
borne by Borrower.
 
10.3 Indemnification and Waiver.  Whether or not the transactions contemplated
hereby shall be consummated:
 
(a) General Indemnity. Borrower agrees upon demand to pay or reimburse
Collateral Agent and each Lender for all liabilities, obligations and
out-of-pocket expenses, including Lenders’ Expenses and reasonable fees and
expenses of counsel for Collateral Agent and each Lender from time to time
arising in connection with the enforcement or collection of sums due under the
Loan Documents, and in connection with any amendment or modification of the Loan
Documents or any “work-out” in connection with the Loan Documents.  Borrower
shall indemnify, reimburse and hold Collateral Agent, each Lender, and each of
their respective successors, assigns, agents, attorneys, officers, directors,
equity holders, servants, agents and employees (each an “Indemnified Person”)
harmless from and against all liabilities, losses, damages, actions, suits,
demands, claims of any kind and nature (including claims relating to
environmental discharge, cleanup or compliance), all costs and expenses
whatsoever to the extent they may be incurred or suffered by such Indemnified
Person in connection therewith (including reasonable attorneys’ fees and
expenses), fines, penalties (and other charges of any applicable Governmental
Authority), licensing fees relating to any item of Collateral, damage to or loss
of use of property (including consequential or special damages to third parties
or damages to Borrower’s property), or bodily injury to or death of any person
(including any agent or employee of Borrower) (each, a “Claim”), directly or
indirectly relating to or arising out of the use of the proceeds of the Loans or
otherwise, the falsity of any representation or warranty of Borrower or
Borrower’s failure to comply with the terms of this Agreement or any other Loan
Document.  The foregoing indemnity shall cover, without limitation, (i) any
Claim in connection with a design or other defect (latent or patent) in any item
of equipment or product included in the Collateral, (ii) any Claim for
infringement of any patent, copyright, trademark or other intellectual property
right, (iii) any Claim resulting from the presence on or under or the escape,
seepage, leakage, spillage, discharge, emission or release of any Hazardous
Materials on the premises owned, occupied or leased by Borrower, including any
Claims asserted or arising under any Environmental Law, (iv) any Claim for
negligence or strict or absolute liability in tort or (v) any Claim asserted as
to or arising under any Account Control Agreement or any Landlord Agreement;
provided, however, Borrower shall not indemnify any Indemnified Person for any
liability incurred by such Indemnified Person as a result of such Indemnified
Person’s gross negligence or willful misconduct.  Such indemnities shall
continue in full force and effect, notwithstanding the expiration or termination
of this Agreement.  Upon Collateral Agent’s or a Lender’s written demand,
Borrower shall assume and diligently conduct, at its sole cost and expense, the
entire defense of Collateral Agent and Lenders, each of its members, partners,
and each of their respective, agents, employees, directors, officers, equity
holders, successors and assigns against any indemnified Claim described in this
Section 10.3(a).  Borrower shall not settle or compromise any Claim against or
involving Collateral Agent or any Lender without first obtaining Collateral
Agent’s or such Lender’s written consent thereto, which consent shall not be
unreasonably withheld.
 
 
38

--------------------------------------------------------------------------------

 
 
(b) Waiver. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
OR ANYWHERE ELSE, BORROWER AGREES THAT IT SHALL NOT SEEK FROM COLLATERAL AGENT
OR ANY LENDER UNDER ANY THEORY OF LIABILITY (INCLUDING ANY THEORY IN TORTS), ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES.
 
(c) Survival; Defense.  The obligations in this Section 10.3 shall survive
payment of all other Obligations pursuant to Section 12.8.  At the election of
any Indemnified Person, Borrower shall defend such Indemnified Person using
legal counsel satisfactory to such Indemnified Person in such Person’s
reasonable discretion, at the sole cost and expense of Borrower.  All amounts
owing under this Section 10.3 shall be paid within thirty (30) days after
written demand.
 
 
39

--------------------------------------------------------------------------------

 
 
11. Notices.  Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement or any other agreement entered
into in connection herewith shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by certified mail,
postage prepaid, return receipt requested, by prepaid nationally recognized
overnight courier, or by prepaid facsimile or other electronic means (e.g. email
attaching .pdfs) to Borrower or to any Lender, as the case may be, at their
respective addresses set forth below:
 
If to Borrower:
Palatin Technologies, Inc.
4B Cedar Brook Drive
Cranbury, NJ 08512
Attention: Stephen T. Wills
Fax: (609) 495-2203
Ph: (609) 495-2200
With a copy to:
Thompson Hine LLP
335 Madison Avenue, 12th Floor
New York, NY 10017
Attention: Faith L. Charles, Esq.
Fax: (212) 344-6101
Ph: (212) 908-3905
If to Horizon:
Horizon Technology Finance Corporation
312 Farmington Avenue
Farmington, CT 06032
Attention: Legal Department
Fax: (860) 676-8655
Ph: (860) 676-8654
 
If to Fortress:
Fortress Credit Co LLC
c/o Fortress Investment Group
1345 Avenue of Americas
New York, NY 10105
Attention: General Counsel - Credit Funds
Fax: (917) 639-9672
Email: gc.credit@fortress.com
 
With a copy to:
Baker Botts L.L.P.
30 Rockefeller Plaza
New York, NY 10112
Attn: Martin Toulouse
Fax: (212) 259-2559
Ph: (212) 408-2559



 
40

--------------------------------------------------------------------------------

 
 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
12. General Provisions.
 
12.1 Successors and Assigns.  This Agreement and the Loan Documents shall bind
and inure to the benefit of the respective successors and permitted assigns of
each of the parties; provided, however, neither this Agreement nor any rights
hereunder may be assigned by Borrower without each Lender’s prior written
consent, which consent may be granted or withheld in each Lender’s sole
discretion.  Each Lender shall have the right without the consent of or notice
to Borrower to sell, transfer, assign, negotiate, or grant participations in all
or any part of, or any interest in such Lender’s rights and benefits hereunder;
provided that prior to the occurrence of an Event of Default, no Lender may
sell, transfer, assign, negotiate, or grant participations in all or any part
of, or any interest in such Lender’s rights and benefits hereunder to any party
if such buyer, transferee, assignee or participant is a competitor of Borrower
and has been designated by Borrower as such by written notice to Collateral
Agent and each Lender not less than ten (10) Business Days prior to such sale,
transfer, assignment, negotiation or granting of such participation. Collateral
Agent and each Lender may disclose the Loan Documents and any other financial or
other information relating to Borrower to any potential participant or assignee
of any of the Loans; provided that such participant or assignee agrees for the
benefit of Borrower to protect the confidentiality of such documents and
information using the same measures that it uses to protect its own confidential
information. Notwithstanding anything to the contrary contained in this Section
12.1, Borrower acknowledges that (a) each of Lender’s Affiliates, (b) commercial
or corporate banks and (c) any funds which principally hold passive investments
in commercial loans or debt securities for investment purposes in the ordinary
course of business are not competitors of Borrower.
 
12.2 Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
12.3 Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
12.4 Entire Agreement; Construction; Amendments and Waivers.
 
(a) Entire Agreement.  This Agreement and each of the other Loan Documents,
taken together, constitute and contain the entire agreement among Borrower,
Collateral Agent and Lenders and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications between the
parties, whether written or oral, respecting the subject matter
hereof.  Borrower acknowledges that it is not relying on any representation or
agreement made by Collateral Agent, any Lender or any employee, attorney or
agent thereof, other than the specific agreements set forth in this Agreement
and the Loan Documents.
 
 
41

--------------------------------------------------------------------------------

 
 
(b) Construction.  This Agreement is the result of negotiations between and has
been reviewed by each of Borrower, Collateral Agent and each Lender as of the
date hereof and their respective counsel; accordingly, this Agreement shall be
deemed to be the product of the parties hereto, and no ambiguity shall be
construed in favor of or against Borrower, Collateral Agent or any
Lender.  Borrower, Collateral Agent and Lenders agree that they intend the
literal words of this Agreement and the other Loan Documents and that no parol
evidence shall be necessary or appropriate to establish Borrower’s, Collateral
Agent’s or any Lender’s actual intentions.
 
(c) Amendments and Waivers.  Any and all discharges or waivers of, or consents
to any departures from any provision of this Agreement or of any of the other
Loan Documents shall not be effective without the written consent of each
Lender; provided that no such discharge, waiver or consent affecting the rights
or duties of the Collateral Agent under this Agreement or any other Loan
Document shall be effective without the written consent of the Collateral Agent.
Any and all amendments and modifications of this Agreement or of any of the
other Loan Documents shall not be effective without the written consent of each
Lender and Borrower; provided that no such amendment or modification affecting
the rights or duties of the Collateral Agent under this Agreement or any other
Loan Document shall be effective without the written consent of the Collateral
Agent.  Any waiver or consent with respect to any provision of the Loan
Documents shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances.  Any amendment, modification, waiver or consent affected in
accordance with this Section 12.4 shall be binding upon Collateral Agent,
Lenders and on Borrower.
 
12.5 Reliance by Lenders.  All covenants, agreements, representations and
warranties made herein by Borrower shall be deemed to be material to and to have
been relied upon by Collateral Agent and Lenders, notwithstanding any
investigation by Collateral Agent or any Lender.
 
12.6 No Set-Offs by Borrower.  All sums payable by Borrower pursuant to this
Agreement or any of the other Loan Documents shall be payable without notice or
demand and shall be payable in United States Dollars without set-off or
reduction of any manner whatsoever.
 
12.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts (including signatures
delivered by facsimile or other electronic means), each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.
 
12.8 Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations or
commitment to fund remain outstanding.  The obligations of Borrower to indemnify
Collateral Agent and Lenders with respect to the expenses, damages, losses,
costs and liabilities described in Section 10.3 shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought against Collateral Agent or any Lender have run.
 
 
42

--------------------------------------------------------------------------------

 
 
13. Relationship of Parties.  Borrower and Lenders acknowledge, understand and
agree that the relationship between Borrower, on the one hand, and Lenders, on
the other, is, and at all times shall remain solely that of a borrower and
lender.  No Lender shall, under any circumstances, be construed to be a partner
or a joint venturer of Borrower or any of its Affiliates; nor shall any Lender,
under any circumstances, be deemed to be in a relationship of confidence or
trust or a fiduciary relationship with Borrower or any of its Affiliates, or to
owe any fiduciary duty or any other duty to Borrower or any of its
Affiliates.  Neither Collateral Agent nor any Lender undertakes or assumes any
responsibility or duty to Borrower or any of its Affiliates to select, review,
inspect, supervise, pass judgment upon or otherwise inform Borrower or any of
its Affiliates of any matter in connection with its or their Property, any
Collateral held by Collateral Agent or any Lender or the operations of Borrower
or any of its Affiliates.  Borrower and each of its Affiliates shall rely
entirely on their own judgment with respect to such matters, and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by Collateral Agent or any Lender in connection with such
matters is solely for the protection of Collateral Agent and Lenders and neither
Borrower nor any Affiliate is entitled to rely thereon.
 
14. Confidentiality.  All information (other than periodic reports filed by
Borrower with the Securities and Exchange Commission and information otherwise
publicly disclosed by Borrower) disclosed by Borrower or its representatives to
Collateral Agent or any Lender or their respective representatives, whether
furnished before or after the date hereof and regardless of the manner in which
such information is furnished (including disclosures through inspection pursuant
to this Agreement and the other Loan Documents) shall be considered confidential
if it is marked confidential or designated, in writing, as confidential, or if
either Lender knows that such information is material non-public information,
including, without limitation, financial information and information regarding
Borrower’s existing and prospective relationships and transactions with third
parties (such information, collectively, the “Confidential
Information”).  Collateral Agent and each Lender agrees to use the same degree
of care to safeguard and prevent disclosure of such Confidential Information as
Collateral Agent and such Lender uses with its own confidential information, but
in any event no less than a reasonable degree of care.  Neither Collateral Agent
nor any Lender shall disclose such Confidential Information to any third party
(other than (a) to another party hereto, (b) to Collateral Agent’s or any
Lender’s members, partners, attorneys, governmental regulators (including any
self-regulatory authority) or auditors, (c) to Collateral Agent’s or a Lender’s
subsidiaries and affiliates, (d) on a confidential basis, to any rating agency,
(e) to prospective transferees and purchasers of the Loans or any actual or
prospective party (or its Affiliates) to any swap, derivative or other
transaction under which payments are to be made by reference to the Obligations,
Borrower, any Loan Document or any payment thereunder, all subject to the same
confidentiality obligation in favor of Borrower as set forth herein or (f) as
required by law, regulation, subpoena or other order to be disclosed) and shall
use such information only for purposes of evaluation of its investment in
Borrower and the exercise of Collateral Agent’s or any Lender’s rights and the
enforcement of its remedies under this Agreement and the other Loan
Documents.  The obligations of confidentiality shall not apply to any
information that (i) was known to the public prior to disclosure by Borrower or
its representatives under this Agreement, (ii) becomes known to the public
through no fault of Collateral Agent or any Lender, (iii) is disclosed to
Collateral Agent or any Lender on a non-confidential basis by a third party or
(iv) is independently developed by Collateral Agent or any
Lender.  Notwithstanding the foregoing, Collateral Agent’s and Lenders’
agreement of confidentiality shall not apply if Collateral Agent or any Lender
has acquired indefeasible title to any Collateral or in connection with any
enforcement or exercise of Collateral Agent’s or a Lender’s rights and remedies
under this Agreement following an Event of Default, including the enforcement of
Collateral Agent’s and each Lender’s security interest in the Collateral.
 
 
43

--------------------------------------------------------------------------------

 
 
15. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.  EACH OF BORROWER, COLLATERAL AGENT AND LENDERS HEREBY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN THE STATE OF NEW
YORK.  BORROWER, COLLATERAL AGENT AND LENDERS HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.
 
 
 [Remainder of page intentionally left blank.]


 
44

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.




BORROWER:
PALATIN TECHNOLOGIES, INC.


 
/s/ Stephen T. Wi
 
lls
 
By:
Name: Stephen T. Wills
Title: Chief Financial Officer, Chief Operating Officer and Executive Vice
President






LENDERS:
HORIZON TECHNOLOGY FINANCE CORPORATION




/s/ Robert D. Pomeroy, Jr.
 
By:______________________________
Name:           Robert D. Pomeroy, Jr.
Title:           Chief Executive Officer


 
FORTRESS CREDIT CO LLC


/s/ Constantine M. Dakolias
 
By:______________________________
Name:           Constantine M. Dakolias
Title: President
 


 
[SIGNATURE PAGE TO VENTURE LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
 


Exhibit A                      Disclosure Schedule
Exhibit B                      Funding Certificate
Exhibit C                      Form of Note
Exhibit D                      Form of Legal Opinion
Exhibit E                      Form of Officer’s Certificate
 
 
 

--------------------------------------------------------------------------------